Case 4:19-cr-00019-O Document 46 Filed 05/13/19 Page 1iof3 PagelD 116

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

UNITED STATES OF AMERICA

v. NO. 4:19-CR-019-O
JOSHUA GLAZE (03)

FACTUAL RESUME
SUPERSEDING

INDICTMENT: Count One: Conspiracy to Commit Sex Trafficking Through Force,
Fraud or Coercion, 18 U.S.C. §1594(c) (18 U.S.C.
§ 1591(a) and (b)(1)).

PLEA: Count One: Conspiracy to Commit Sex Trafficking Through Force,
Fraud or Coercion, 18 U.S.C. §1594(c) (18 U.S.C.
§ 1591 (a) and (b)(1)).

MAXIMUM
PENALTY:

a. any term of years of imprisonment up to life;

b. a fine not to exceed $250,000, or twice any pecuniary gain to the
defendant of loss to the victim(s);

C. a term of supervised release of five (5) years up to life, which may be
mandatory under the law and will follow any term of imprisonment. If the
defendant violates the conditions of supervised release, he could be
imprisoned for the entire term of supervised release;

d. a mandatory special assessment of $100;

e. restitution to victims or to the community, which may be mandatory under
the law, and which the defendant agrees may include restitution arising
from all relevant conduct, not limited to that arising from the offense of

conviction alone; and

f. costs of incarceration and supervision.

Factual Resume - Page |
Case 4:19-cr-00019-O Document 46 Filed 05/13/19 Page 2of3 PagelD 117

ELEMENTS OF

THE OFFENSE:
In order to establish the offense alleged in Count One of the Superseding
Indictment, the Government must prove the following elements beyond a
reasonable doubt:

First: That the defendant and another person knowingly entered into an
agreement to recruit, entice, harbor, transport, provide, obtain or maintain
by any means an individual, who was caused to engage in commercial sex
acts, through the use of force, fraud or coercion, or any combination of
such means;

Second: That the defendant’s act and objects of the conspiracy were in and
affecting interstate commerce;

Third: That the defendant knew of the unlawful purpose of the agreement; and

Fourth: That the defendant joined in the agreement willfully, that is, with the intent
to further its unlawful purpose.

STIPULATION
OF FACTS:

From on or about December 1, 2017 through on or about December 15, 2017, in the Fort
Worth Division of the Northern District of Texas, and elsewhere, defendants Faizal Sabar
(Sabar), also known as Brian Pimentel, and Joshua Glaze (Glaze) knowingly entered into an
agreement to recruit, entice, harbor, transport, provide, obtain and maintain by any means, in
and affecting interstate commerce, AV1, knowing and in reckless disregard of the fact that
force, threats of force, fraud and coercion and any combination of such means would be used to
cause victim AV1 to engage in a commercial sex act, and Sabar, and Glaze knew of the
unlawful purpose of the agreement, and they joined into the agreement willfully, that is, with
the intent to further its unlawful purpose.

In February 2018, Homeland Security Investigations received information that AV1 and
other women had been trafficked by Faizal Sabar and Joshua Glaze. In 2016, Sabar and AV1
traveled to Texas from Pennsylvania. Once in Texas, Sabar began acting as a pimp for AV1.
Sabar instructed AV1 how much to charge commercial sex customers and Sabar kept the
profits from these transactions. Sabar used force and coercion to cause AV1 to engage in
commercial sex acts. Several of these transactions occurred at locations within the Fort Worth
Division of the Northern District of Texas and elsewhere.

Glaze met Sabar and AV1 in November 2017. Glaze assisted Sabar in posting

Factual Resume - Page 2
Case 4:19-cr-00019-O Document 46 Filed 05/13/19 Page 3of3 PagelD 118

advertisements to a commercial sex website, Backpage.com, advertising AV1 and other women
for commercial sex acts at local hotel rooms. In December 2017, using Glaze’s Backpage.com
account, Glaze and Sabar posted an advertisement to Backpage.com featuring photographs of
AV] advertising AV1 for commercial sex acts.

On December 15, 2017, Northlake Police Department responded to a complaint about
prostitution activity at a Home2Suites hotel located in Northlake, Texas. Glaze rented two
rooms at the Home2Suites, one of which was used by Sabar to facilitate commercial sex
activity between AV1 and commercial sex customers.

This Factual Resume is not intended to be a complete accounting of all the facts and
events related to the offense charged in this case. The limited purpose of this statement of facts
is to demonstrate that a factual basis exists to support Joshua Glaze’s guilty plea to Count One
as set forth in the Superseding Indictment.

Loe th i 14
SIGNED and AGREED to on this the /2 day of _///4y , 2019.

oy
wos

f) , GR 4) Por
/ “),

   

 

 

V / a Loe — : Matt Cipro
JOSHWA GLAZE DEREK D. BROWN
Deferdant Attorney for Defendant

Factual Resume - Page 3
